Citation Nr: 0929546	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  07-20 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.  This matter has since been 
re-assigned for handling to the RO in Newark, New Jersey.  On 
September 2008, the Veteran appeared at a Travel Board 
hearing at the RO in Newark, New Jersey.


FINDING OF FACT

There is competent medical evidence that the Veteran's 
bilateral hearing loss and tinnitus were first manifest in 
service.


CONCLUSIONS OF LAW

1.  The Veteran's bilateral sensorineural hearing loss was 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.310, 3.385 (2008).

2.  The Veteran's tinnitus was incurred in service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 
(2008).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including such organic 
disorders as sensorineural hearing loss, may be presumed to 
have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

II.  Entitlement to service connection for bilateral
sensorineural hearing loss

Before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For 
purposes of applying the laws administered by VA, hearing 
impairment will be considered a disability when the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The Veteran's service treatment records show that an 
audiometric examination was performed as part of his July 
1968 enlistment examination.  The enlistment examination 
report does not provide the pure tone threshold result at 
3000 Hertz.  With reference to the remaining frequencies at 
500, 1000, 2000, and 4000 Hertz, however, the examination 
revealed that the Veteran's hearing was within normal limits 
at the time of his enlistment:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
-
10
LEFT
20
10
5
-
20

In an April 2006 statement, the Veteran contended that he was 
diagnosed with hearing loss and tinnitus at the time of his 
discharge in 1971.  The Veteran further asserted that in 
1972, he was advised by a doctor to apply for disability 
benefits.  Also according to the Veteran, he was administered 
a hearing test in 1978 as part of the enlistment process for 
the New Jersey Army National Guard.  Although the Veteran 
stated that he failed this hearing test, he was reportedly 
referred for a new examination with a different doctor who 
cleared the Veteran for enlistment without administering an 
audiogram.
 
A July 2006 private audiometric examination revealed elevated 
pure tone thresholds at 2000, 3000, and 4000 Hertz:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
65
70
80
LEFT
10
10
50
70
75

Based upon the above audiometric findings, the Veteran was 
diagnosed with bilateral moderate to severe hearing loss at 
frequencies of 2000 Hertz and higher.

In August 2006, the Veteran underwent a VA audiological 
examination which revealed severe sensorineural hearing loss 
in the right ear and moderately severe to severe 
sensorineural hearing loss in the left ear from 2000 Hertz to 
4000 Hertz:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
75
75
80
LEFT
10
15
55
70
70

At the examination, the Veteran reported that he worked as an 
AmTrak repair man during service.  According to the Veteran, 
this required him to be exposed to the noise of running 
engines without the use of personal hearing protection.  He 
further related that, following service, he served as a 
police officer for 31 years.  In conjunction with the 
examination, the examiner reviewed the claims file and 
interpreted the audiometric findings from the Veteran's in-
service enlistment examination and discharge examination to 
reflect hearing "within normal limits."  The examiner 
reviewed the claims file and observed that there was no 
evidence that the Veteran's hearing loss was due to his 
military service.  Nonetheless, based upon the reported 
medical history, occupational history, findings on 
examination, and the examiner's review of the claims file, 
the examiner stated that she could not resolve the issue of 
whether the Veteran's hearing loss was related to service 
"without resort to mere speculation."

In September 2008, the Veteran's spouse provided a statement 
describing the Veteran's hearing loss since service.  
According to the Veteran's spouse, she and her husband were 
able to carry normal conversations that were conducted at an 
"indoor voice" as well as whispered conversations until 
their marriage in 1971.  She stated that, as their marriage 
progressed, the Veteran's hearing loss became more apparent.

The Veteran underwent a private audiological examination in 
October 2008 performed by Tiffany L. Berth, Sc.D., CCC-A.  
Audiometric testing revealed the following pure tone 
thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
80
85
90
LEFT
15
10
60
65
70

Ms. Berth diagnosed the Veteran with severe to profound 
sensorineural high frequency hearing loss in the right ear 
and moderate to severe sensorineural hearing loss at high 
frequencies in the left ear.  Speech discrimination testing 
revealed 100% speech discrimination in both ears.  Normal 
tympanogram results suggested normal middle ear function in 
both ears.  Acoustic reflexes were consistent with the 
Veteran's hearing profile.  Ms. Berth concluded, "it is more 
than likely" that the Veteran's hearing loss is due to his 
military service.

At his September 2008 Travel Board hearing, the Veteran 
testified that he first noticed his hearing loss in 1970, 
when he was advised by his father-in-law (a general 
practitioner who served as a physician in the Navy for 20 
years) that he had severe hearing loss at high frequencies.  
The Veteran related that he worked as a track mechanic during 
service, and that he was required to perform repairs on 12 
cylinder gas engines.  He further recalled that such work had 
to be performed inside the confined space of the engine 
compartment.  According to the Veteran, he was not issued 
personal hearing protection to wear while performing such 
work.

At the request of the Board, the claims file in this matter 
was submitted to an otological expert to determine whether 
the Veteran's hearing loss was etiologically related to the 
in-service noise exposure.  Based upon the VHA physician's 
review of the claims file, he opined in an April 2009 report 
that it was a reasonable conclusion that the Veteran was 
exposed during service to noise levels which were loud enough 
to result in his current hearing loss.  While the VHA 
physician acknowledged that contributing factors included the 
Veteran's age and exposure to noise during his long post-
service career as a law enforcement officer, he concluded, 
"the claim is supported that the [in-service] noise exposure 
did occur and the [Veteran's] hearing loss is consistent with 
that type of noise exposure."

Based upon the evidence in the claims file, the Board finds 
that the Veteran is entitled to service connection for 
bilateral hearing loss.  The Veteran's service records 
corroborate that the Veteran was assigned to the 2nd AmTrac 
Battalion.  As such, the Veteran was likely exposed to loud 
noise during his active duty service.  At the October 2008 VA 
examination, an audiological examination revealed pure tone 
thresholds of 80 decibels and 60 decibels for the right ear 
and left respectively at 2000 Hertz, 85 decibels in his right 
ear and 65 decibels in his left ear at 3000 Hertz, and 90 
decibels in his right ear and 70 decibels in his left ear at 
4000 Hertz.  The Veteran's hearing loss was determined to be 
etiologically related to in-service noise exposure by a 
private audiologist in October 2008, and by a VHA examiner, 
as expressed in his April 2009 report.

Accordingly, the Board finds that it is more likely than not 
that the Veteran's bilateral hearing loss was manifest in 
service.  Service connection is accordingly warranted for 
this disorder.  As such, the claim is granted in full.

III.  Entitlement to service connection for tinnitus

Preliminarily, the Board is aware, that for tinnitus, the 
Veteran is competent to present evidence of continuity of 
symptomatology.  See Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002).  As such, the Veteran's lay contentions as to 
tinnitus represent competent evidence.

In this case, the Veteran testified, at his September 2008 
Travel Board hearing, that he first noticed tinnitus in 1970.    
According to the Veteran, he worked as a track mechanic 
during service and was required to perform repairs on 12 
cylinder gas engines inside the confined space of an engine 
compartment.  The Veteran further testified that he was not 
issued personal hearing protection to wear while performing 
such work.

As set forth above, the Veteran's service records corroborate 
that the Veteran was assigned to the 2nd AmTrac Battalion, 
and resolving reasonable doubt in the Veteran's favor, it is 
likely that the Veteran was exposed to noise during service 
as described in his hearing testimony.  Service treatment 
records indicate that the Veteran was not issued mandatory 
hearing protection for hazardous noise exposure until 
November 1970.  Although the April 2009 VHA opinion does not 
address the Veteran's reported tinnitus, the VHA physician 
did find that it was reasonable to conclude that the Veteran 
was likely exposed to noise during his active duty service.  
The Board finds that there is no evidence in the claims file 
which contradicts the Veteran's contentions as to tinnitus.

Based upon the evidence in the claims file, the Board finds 
that it is more likely than not that the Veteran's tinnitus 
was first manifest in service.  Service connection is 
accordingly warranted for this disorder.  As such, the claim 
is granted in full.

IV.  Duties to notify and assist

In the current appeal, the Board has considered whether VA 
has fulfilled its notification and assistance requirements 
under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 and 38 C.F.R. § 3.159.  Nevertheless, given the 
favorable action taken above, no further notification or 
assistance in developing the facts pertinent to this limited 
matter is required at this time.  Indeed, any such action 
would result only in delay.


ORDER

Entitlement to service connection for bilateral hearing loss, 
is granted.

Entitlement to service connection for bilateral tinnitus, is 
granted.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


